Title: Notes on a Conversation with Mr. Smith of Hamburg, 24 January 1800
From: Jefferson, Thomas
To: 


Jan. 24. mr Smith a merchant of Hamburg gives me the following informn. the St. Andrews club, of N. York (all of Scotch tories) gave a public dinner lately. among other guests A. Hamilton was one. after dinner the 1st. toast was the Pres. of the US. it was drunk without any particular approbation. the next was George the III. Hamilton started up on his feet, & insisted on a bumper & 3. cheers. the whole company accdly rose & gave the cheers. one of them, tho’ a federalist was so disgusted at the partiality shewn by H. to a foreign sovereign  over his own President, that he mentioned it to a mr Schwarthouse an American mercht of N. York, who mentioned it to Smith.
mr Smith also tells me that calling one evening on mr Evans then Speaker of the H. of Rep. of Pensylva, & asking the news, Evans said Harper had been just there, & speaking of the President’s setting out to Baintree said ‘he prayed to God that his horses might run away with him or some other accident happen to break his neck before he reached Braintree.’ this was in indignation at his having named Murray &c to negotiate with France. Evans approved of the wish.
